Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s election without traverse of 1-19 in the reply filed on 12/22/2020  is acknowledged.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, it is unclear what the “charging capacity” on line 16 is and how the plurality of vias can be  configured to make the coil in the smart device thinner than a thicker conventional coil having a similar wireless-charging capability and consequently make the smart device thin. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,431,372. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite the device comprising:
-a housing;
-charging coil;
-layers;
-turns; and
.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-9 are rejected under 35 USC 103 (b) as being unpatentable over Partovi et al (US 2011/0050164) in view of Tamata et al (US 7,295,096).
Regarding to claim 1, Partovi et al disclose the circuit as shown on Figures 1-47 comprising:
-a housing (enclosure); and 
-a wireless charging coil (receiver coil), the coil including a layered structure of electric conductors on a printed circuit board (PCB), see Figures 10-11.

          Partovi  et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that: 
-wherein the layered structure comprises: 
-a first layer including a first electrically conductive trace comprising a first turn and a second turn adjacent to the first turn; 
-a second layer including a second electrically conductive trace comprising a third turn and a fourth turn adjacent to the third turn; and
- a plurality of vias coupling the first layer and the second layer, wherein the plurality of the vias include a first via, a second via, and a third via distributed along a length of the first turn, each of the first via, the second via, and the third via electrically connecting the first turn and the third turn, wherein the plurality of the vias further include a fourth via, a fifth via, and a sixth via distributed along a length of the second turn, each of the fourth via, fifth via, and sixth via electrically connecting the second turn and the fourth turn, wherein the plurality of vias are configured to make the coil in the smart device thinner than a thicker conventional coil having a similar wireless-charging capability and consequently make the smart device thin.  
          Nevertheless, Tamata et al suggests the employ the inductor having a plurality of turns on the parallel layers (22-24) and six vias distributed along the turns as shown on Figures 2(a)-2(b) for improving the Q of the inductor without increasing its size.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the construct the inductor of Chang et al as suggested by Tamata et al for the purpose of improving the Q of the inductor without increasing 
Regarding to claim 2, wherein the first via, second via, third via, fourth via, fifth via, and sixth via are on a curved section of the coil, see Figures 2(a) and 2(b) of Tamaka et al. 
 Regarding to claim 3, wherein the first layer (22) includes a fifth turn adjacent to the second turn and the second layer (24) includes a sixth turn adjacent to the fourth turn, wherein the plurality of vias include a seventh via, an eighth via, and a ninth via distributed along a length of the fifth turn, each of the seventh via, eighth via, and ninth via electrically connecting the fifth turn and the sixth turn, wherein the seventh via, the eighth via, and the ninth via are on the curved section of the coil, wherein first via, the fourth via and the seventh via are Page 2 of 6Attorney Docket No. 83406580US35 aligned, the second via, the fifth via and the eighth via are aligned, and the third via, the sixth via and the ninth via are aligned see Figures 2(a) and 2(b) of Tamaka et al .  
Regarding claim 8, a skilled artisan realizes that the overall resistance of the coil of Tamaka et al is determined by the distance between the vias on the turns. Selecting the optimum resistance for the modified circuit of Tartovi et al as claimed by selecting the optimum distance between the vias for a particular application  is considered to be a matter of a design expedient for an engineer  that would have been obvious at the time of the invention.
Regarding to claim 9, wherein the charging coil comprises only two layers  see Figures 2(a) and 2(b) of Tamaka et al.  

Allowable Subject Matter
           Claims 10-19 would be allowable if rewritten or amended to overcome the above rejection    
 on the ground of nonstatutory double patenting These claims allowed because the prior art of record fails to disclose that:
- wherein the smart device is thinner than 1 cm as combined in claims 10-19. 
          Claims 4 and 6 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and on the ground of nonstatutory double patenting and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-wherein the smart device is thinner than 1 cm as combined in claims 4 and 6. 

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842